Per, Curiam,
No error was committed by the orphans’ court in refusing to grant an issue devisavit vel non in this case. The testimony relied on by the petitioner to sustain her averment that the alleged will was a forgery, was not sufficient to warrant an allowance of the issue she sought to obtain. The only testimony produced by her was that of two alleged experts “ upon the subject of handwriting,” who testified that in their opinion the will was forged. They did not testify to any fact, and their examination and comparison of numerous signatures and letters of the deceased with the will they assailed did not result in a convincing opinion. Against their opinion there was the testimony of thirty-one intelligent and reliable witnesses, whose statements were not controverted in any particular. These witnesses were well acquainted with Charles H. Masson in his lifetime, and were familiar with his signature. At least twenty-five of their number were called to testify to the signature to the will, and upon their inspection of it they pronounced it the signature of the testator. It was well said by Judge Ferguson in his opinion, “ No court would allow a verdict against this will to stand.”
The decree refusing the issue is therefore affirmed.